             Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
DRAMEL ELLIOT,                                              )
                                                            )
                                                            )   COMPLAINT
                                     Plaintiffs,            )
                                                            )   JURY TRIAL DEMANDED
         -against-                                          )
                                                            )
THE CITY OF NEW YORK; POLICE OFFICER )
ANTHONY JONES, Shield No. 17923; POLICE )
SERGEANT JOSEPH CASTALDO, Shield No.                        )
358; JOHN DOE DETECTIVE; JOHN DOES; and )
RICHARD ROES,                                               )
                                                            )
                                    Defendants.             )
----------------------------------------------------------X

                                     PRELIMINARY STATEMENT

        1.       This is a civil action in which the plaintiff, DRAMEL ELLIOT, seeks relief for

the defendants’ violation of his rights secured by the Civil Rights Act of 1871, 42 U.S.C. Section

1983; by the United States Constitution, including its Fourth and Fourteenth Amendments. The

plaintiff seeks damages, both compensatory and punitive, affirmative and equitable relief, an

award of costs and attorneys’ fees, and such other and further relief as this court deems equitable

and just.

                                               JURISDICTION

        2.       This action is brought pursuant to the Constitution of the United States, including

its First, Fourth and Fourteenth Amendments, and pursuant to 42 U.S.C. §1983. Jurisdiction is

conferred upon this court by 42 U.S.C. §1983 and 28 U.S.C. §§1331 and 1343(a)(3) and (4), this

being an action seeking redress for the violation of the plaintiff’s constitutional and civil rights.
               Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 2 of 14




                                      JURY TRIAL DEMANDED

          3.       Plaintiff demands a trial by jury on each and every one of his claims as pleaded

herein.

                                                 VENUE

          4.       Venue is proper for the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. §1391 (b) and (c).

                                         NOTICE OF CLAIM

          5.       Plaintiff filed a Notice of Claim with the Comptroller of the City of New York on

November 14, 2018, within 90 days of the incidents complained of herein. More than 30 days

have elapsed since the filing of the Notice of Claim, and adjustment or payment thereof has been

neglected or refused.

                                                PARTIES

          6.       Plaintiff was at all times relevant herein a resident of the State of New York.

Plaintiff is African-American.

          7.       Defendant THE CITY OF NEW YORK is and was at all times relevant herein a

municipal entity created and authorized under the laws of the State of New York. It is authorized

by law to maintain a police department, which acts as its agent in the area of law enforcement

and for which it is ultimately responsible. Defendant THE CITY OF NEW YORK assumes the

risks incidental to the maintenance of a police force and the employment of police officers as said

risk attaches to the public consumers of the services provided by the New York City Police

Department.
            Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 3 of 14



       8.       Defendants POLICE OFFICER ANTHONY JONES, Shield No. 17923; POLICE

SERGEANT JOSEPH CASTALDO, Shield No. 358; JOHN DOE DETECTIVE; and JOHN

DOES are and were at all times relevant herein duly appointed and acting officers, servants,

employees and agents of THE CITY OF NEW YORK and/or the New York City Police

Department (NYPD), a municipal agency of defendant THE CITY OF NEW YORK. Defendants

POLICE OFFICER ANTHONY JONES, Shield No. 17923; POLICE SERGEANT JOSEPH

CASTALDO, Shield No. 358; JOHN DOE DETECTIVE; and JOHN DOES are and were at all

times relevant herein acting under color of state law in the course and scope of their duties and

functions as officers, agents, servants, and employees of defendant THE CITY OF NEW YORK,

were acting for, and on behalf of, and with the power and authority vested in them by THE CITY

OF NEW YORK and the New York City Police Department, and were otherwise performing and

engaging in conduct incidental to the performance of their lawful functions in the course of their

duties. POLICE OFFICER ANTHONY JONES, Shield No. 17923; POLICE SERGEANT

JOSEPH CASTALDO, Shield No. 358; JOHN DOE DETECTIVE; and JOHN DOES are sued

individually.

       9.       Defendants POLICE SERGEANT JOSEPH CASTALDO, Shield No. 358; JOHN

DOE DETECTIVE; and RICHARD ROES are and were at all times relevant herein duly

appointed and acting supervisory officers, servants, employees and agents of THE CITY OF

NEW YORK and/or the New York City Police Department, responsible for the training,

retention, supervision, discipline and control of subordinate members of the police department

under their command. Defendants POLICE SERGEANT JOSEPH CASTALDO, Shield No.

358; JOHN DOE DETECTIVE; and RICHARD ROES are and were at all times relevant herein
           Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 4 of 14



acting under color of state law in the course and scope of their duties and functions as

supervisory officers, agents, servants, and employees of defendant THE CITY OF NEW YORK,

were acting for, and on behalf of, and with the power and authority vested in them by THE CITY

OF NEW YORK and the New York City Police Department, and were otherwise performing and

engaging in conduct incidental to the performance of their lawful functions in the course of their

duties. Defendants POLICE SERGEANT JOSEPH CASTALDO, Shield No. 358; JOHN DOE

DETECTIVE; and RICHARD ROES are sued individually.

                                       STATEMENT OF FACTS


       10.     On the afternoon of October 29, 2018 Plaintiff was in the back seat of a rental car.

       11.     As best as Plaintiff can recall, the incident occurred at or near 48th Street and 6th

Avenue, but he does not recall precisely as he is not familiar with that area of midtown Manhattan.

       12.     Plaintiff was not the person who had rented the car.

       13.     Plaintiff’s friend was in the driver’s seat.

       14.     Another friend was in the front passenger seat.

       15.     Plaintiff and his two friends had just gotten into the parked car when they were accosted

by a JOHN DOE Defendant - on information and belief Defendant JONES - who had his gun drawn

and pointed at Plaintiff and his friends, and who was shouting aggressively at them.

       16.     The JOHN DOE with his gun drawn told Plaintiff and his friends not to move.

       17.     A number of other JOHN DOES came to the scene as well.

       18.     Plaintiff and his friends were removed from the car, and handcuffed.

       19.     The handcuffs were placed on Plaintiff with an excessive and punitive tightness.

       20.     Plaintiff complained that the handcuffs were too tight, but his complaints were

ignored.

       21.     Plaintiff and his friends asked why they had been stopped, but no explanation was
          Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 5 of 14




provided to them at the scene.

        22.    Plaintiff was held in police custody at the scene for approximately fifteen minutes,

and then transferred to a local police precinct, on information and belief the NYPD 18th Precinct.

        23.    Plaintiff’s property was taken from him at the precinct.

        24.    Plaintiff remained tightly handcuffed at the precinct for an additional approximately

twenty minutes, despite his requests to remove or loosen the handcuffs.

        25.    Plaintiff was fingerprinted and photographed, and placed in a cell at the precinct.

        26.    Only after hours at the precinct did JOHN DOE DETECTIVE tell Plaintiff why he
had been arrested (that the car was allegedly stolen).

        27.    Plaintiff was eventually transferred to the NYPD’s Central Booking facility.

        28.    Plaintiff from there was then transferred back to the precinct.

        29.    Plaintiff was held in NYPD custody for approximately 26 or 27 hours before he was

released from custody without any charges having been lodged against him.

        30.    The Manhattan District Attorney’s Office declined to prosecute Plaintiff.

        31.    Plaintiff had to go twice to police headquarters in lower Manhattan to get his property

back.

        32.    Defendant JONES is listed (by his Tax ID #) as the invoicing officer on the property

voucher that was provided to Plaintiff during his time in custody.

        33.    Defendant CASTALDO is listed (by his Tax ID #) as the approving supervisor on the

property voucher that was provided to Plaintiff during his time in custody.


                                      FIRST CLAIM

                   DEPRIVATION OF RIGHTS UNDER THE
              UNITED STATES CONSTITUTION AND 42 U.S.C. §1983

        34.    The plaintiff incorporates by reference the allegations set forth in all previous
          Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 6 of 14



Paragraphs as if fully set forth herein.

        35.     By their conduct and actions in unlawfully assaulting and battering plaintiff,

falsely arresting plaintiff, unlawfully seizing plaintiff and his property, violating rights to equal

protection of plaintiff, violating rights to due process of plaintiff, failing to intercede on behalf of

the plaintiff, and in failing to protect the plaintiff from the unjustified and unconstitutional

treatment he received at the hands of other defendants, defendants ANTHONY JONES, Shield

No. 17923; POLICE SERGEANT JOSEPH CASTALDO, Shield No. 358; JOHN DOE

DETECTIVE; and JOHN DOES, acting under color of law and without lawful justification,

intentionally, maliciously, and with a deliberate indifference to or a reckless disregard for the

natural and probable consequences of their acts, caused injury and damage in violation of

plaintiff’s constitutional rights as guaranteed under 42 U.S.C. §1983 and the United States

Constitution, including its Fourth and Fourteenth amendments.

        36.     As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.

                                           SECOND CLAIM

                    DEPRIVATION OF RIGHTS UNDER THE
               UNITED STATES CONSTITUTION AND 42 U.S.C. §1983

        37.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        38.     By their conduct in failing to remedy the wrongs committed by their subordinates

and in failing to properly train, supervise, or discipline their subordinates, supervisory defendants
          Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 7 of 14



POLICE SERGEANT JOSEPH CASTALDO, Shield No. 358; JOHN DOE DETECTIVE; and

RICHARD ROES caused damage and injury in violation of plaintiff’s rights guaranteed under 42

U.S.C. §1983 and the United States Constitution, including its First, Fourth and Fourteenth

amendments.

       39.     As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.

                                           THIRD CLAIM

                 LIABILITY OF DEFENDANT THE CITY OF NEW YORK
                        FOR CONSTITUTIONAL VIOLATIONS

       40.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

       41.     At all times material to this complaint, defendant THE CITY OF NEW YORK,

acting through its police department, and through the individual defendants had de facto policies,

practices, customs and usages which were a direct and proximate cause of the unconstitutional

conduct alleged herein.

       42.     At all times material to this complaint, defendant THE CITY OF NEW YORK,

acting through its police department, and through the individual defendants, had de facto

policies, practices, customs, and usages of failing to properly train, screen, supervise, or

discipline employees and police officers, and of failing to inform the individual defendants’

supervisors of their need to train, screen, supervise or discipline said defendants. These policies,

practices, customs, and usages were a direct and proximate cause of the unconstitutional conduct
          Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 8 of 14



alleged herein.

       43.        At all times material to this complaint, defendant THE CITY OF NEW YORK,

acting through its police department, and through the individual defendants, had de facto

policies, practices, customs, and usages of encouraging and/or tacitly sanctioning the use of

excessive force by members of the NYPD. These policies, practices, customs, and usages were a

direct and proximate cause of the unconstitutional conduct alleged herein.

       44.        At all times material to this complaint, the defendant THE CITY OF NEW

YORK, acting through its police department and through the individual defendants, had de facto

policies, practices, customs and/or usages of engaging in unconstitutional and overly aggressive

stops, frisks, searches, and arrests, which are implemented disproportionately upon black and

Latino people, particularly young men of color. Such policies, practices, customs and/or usages

are a direct and proximate cause of the unconstitutional conduct alleged herein.

       45.        As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.

                                           FOURTH CLAIM

 RESPONDEAT SUPERIOR LIABILITY OF THE CITY OF NEW YORK FOR STATE
                        LAW VIOLATIONS

       46.        The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

       47.        The conduct of the individual defendants alleged herein, occurred while they were

on duty and in uniform, and/or in and during the course and scope of their duties and functions as
            Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 9 of 14



New York City police officers / supervisors, and/or while they were acting as agents and

employees of defendant THE CITY OF NEW YORK, and, as a result, defendant THE CITY OF

NEW YORK is liable to plaintiff pursuant to the state common law doctrine of respondeat

superior.

       48.      As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.

                                           FIFTH CLAIM

                                   ASSAULT AND BATTERY

       49.      The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

       50.      By the actions described above, defendants did inflict assault and battery upon the

plaintiff. The acts and conduct of defendants were the direct and proximate cause of injury and

damage to the plaintiff and violated his statutory and common law rights as guaranteed by the

laws and Constitution of the State of New York.

       51.      As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.

                                           SIXTH CLAIM

                      FALSE ARREST AND FALSE IMPRISONMENT

       52.      The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.
         Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 10 of 14



       53.     By the actions described above, defendants caused plaintiff to be falsely arrested

and imprisoned, without reasonable or probable cause, illegally and without a warrant, and

without any right or authority to do so. The acts and conduct of the defendants were the direct

and proximate cause of injury and damage to the plaintiff and violated his statutory and common

law rights as guaranteed by the laws and Constitution of the State of New York.

       54.     As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.

                                           SEVENTH CLAIM

                                             TRESPASS

       55.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

       56.     The defendants willfully, wrongfully and unlawfully trespassed upon the property

and person of plaintiff.

       57.     As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.

                                           EIGHTH CLAIM

                                            NEGLIGENCE

       58.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

       59.     The defendants, jointly and severally, negligently caused injuries, emotional
         Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 11 of 14



distress and damage to the plaintiff. The acts and conduct of the defendants were the direct and

proximate cause of injury and damage to the plaintiff and violated his statutory and common law

rights as guaranteed by the laws and Constitution of the State of New York.

       60.     As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.

                                           NINTH CLAIM

 NEGLIGENT HIRING, SCREENING, RETENTION, SUPERVISION AND TRAINING

       61.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

       62.     Defendants THE CITY OF NEW YORK negligently hired, screened, retained,

supervised and trained defendants. The acts and conduct of the defendants were the direct and

proximate cause of injury and damage to the plaintiff and violated his statutory and common law

rights as guaranteed by the laws and Constitution of the State of New York.

       63.     As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.

                                           TENTH CLAIM

                                   CONSTITUTIONAL TORT

       64.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.
         Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 12 of 14



       65.     Defendants, acting under color of law, violated plaintiff’s rights pursuant to

Article I, §§ 6, 11 and 12 of the New York State Constitution.

       66.     A damages remedy here is necessary to effectuate the purposes of §§ 6, 11 and 12

of the New York State Constitution, and appropriate to ensure full realization of plaintiff’s rights

under those sections.

       67.     As a result of the foregoing, plaintiff was deprived of her liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.

                                       ELEVENTH CLAIM

    INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       68.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

       69.     By the actions described above, defendants engaged in extreme and outrageous

conduct, conduct utterly intolerable in a civilized community, which intentionally and/or

negligently caused emotional distress to plaintiff. The acts and conduct of the defendants were

the direct and proximate cause of injury and damage to the plaintiff and violated his statutory and

common law rights as guaranteed by the laws and Constitution of the State of New York.

       70.     As a result of the foregoing, plaintiff was deprived of her liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.




                                                 12
         Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 13 of 14



                                           TWELFTH CLAIM

                                            CONVERSION

        71.     Plaintiff incorporates by reference the allegations set forth in all preceding

paragraphs as if fully set forth herein.

        72.     Through their actions in causing a serious interference with, and/or in seriously

interfering with, plaintiff’s right of possession in his property, and/or in exercising unauthorized

possession and/or ownership over plaintiff’s property, defendants wrongfully converted

plaintiff’s property. The acts and conduct of the defendants were the direct and proximate cause

of injury and damage to the plaintiff and violated his statutory and common law rights as

guaranteed by the laws and Constitution of the State of New York.

        73.     As a result of the foregoing, plaintiff was deprived of her liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged

and injured.



        WHEREFORE, the Plaintiff demands the following relief jointly and severally against all

of the defendants:

                a. Compensatory damages;

                b. Punitive damages;

                c. The convening and empaneling of a jury to consider the merits of the claims

        herein;

                d. Costs and interest and attorney’s fees;

                e. Such other and further relief as this court may deem appropriate and equitable.

                                                  13
         Case 1:20-cv-00702-NRB Document 1 Filed 01/27/20 Page 14 of 14




Dated:       New York, New York
             January 27, 2020

                                            __/S/__Jeffrey A. Rothman____
                                            JEFFREY A. ROTHMAN, Esq.
                                            Law Office of Jeffrey A. Rothman
                                            305 Broadway, Suite 100
                                            New York, New York 10007
                                            (212) 227-2980

                                            Attorney for Plaintiff




                                       14
